Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 09/08/2021.
Claims 13-21 and 32-35 have been previously withdrawn by the applicants in view of restrictions requirements.
Claims 1-12 and 22-31 are pending. 

Examiner’s Interview
In view of the compact prosecution, examiner proposed a claim amendment to Mr. Barcelo and Mr. Walker (on 11/10/2021) to place the application in condition for allowance. On 11/15/2021 Mr. Walker notified that applicants would like to see an office action at this time.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,528,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 22-31 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For trace events which represent function calls, processing said trace events by a computerized rendering engine to assign a color to each said trace event; and when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device, processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call 
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions. The recitation of a computerized rendering engine amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of a computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Claim 1 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claims 3 and 8 is directed to displaying a visualization of the execution history of a thread in a trace event stream, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace event. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement 
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the displaying a visualization of the execution history of a thread in a trace event stream, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace event. The recitation of a computerized rendering engine limitations amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Claims 3 and 8 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 4-7 and 9-12, the claims do not remedy claims 3 and 8 respectively and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim 22 is directed to resize a first number of call stack graphs to fit within a first amount of space on a display device. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement risk in financial transactions (Alice Corp.) Claim 22 describes setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs and therefore is directed to an abstract idea.
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the r setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs. The recitation of a computerized rendering engine limitations amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in 
Claim 22 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 23-31, the claims do not remedy claim 22 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over USPN 20050007372 to Ecob et al. in view of USPN 20110154300 to Rao et al. and further in view of USPN 20120120078 to Hubbard et al.
Per claim 1:
Ecob discloses:
1. (Original) A computer-implemented method for displaying a visualization of the execution history of one or more threads in a call stack graph, comprising:
represented by one pixel-unit of execution on a display device (Paragraph [0581] “A stream of output pixels is to be generated by the rendering engine 610”; Paragraph [0581] “…a pixel #1 in a scan line… for that pixel #1, an S-buffer.sub.n is set populated with zeros…column of an S-buffer.sub.n-1 for the next pixel #2… next pixel #3, again the right-most column is copied from the S-buffer.sub.n and populated in the S-buffer.sub.n-1 in this case by ones”), 
processing said more than one function call by a computerized rendering engine to assign a color to the pixels (Paragraph [0581] “stream of output pixels is to be generated by the rendering engine 610… Edge Processing Module 614 represents a display coordinate for which the required output color changes when produced”; Paragraph [0795] “Compositing Module 612 combines color values of z-level fills in order to generate output pixels”).

execution history in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the displaying a visualization of the execution history.

Ecob does not explicitly disclose for trace events which represent function calls, when more than one function call occurs within a given call stack level in a time range, processing said trace events by a computerized rendering engine, .
However, Rao discloses in an analogous computer system for trace events which represent function calls (Paragraph [0037] “a corresponding call trace event 118 and provide data regarding the execution of machine code 112… data may indicate…a particular function is about to be called or has just returned”), when more than one function call occurs within a given call stack level in a time range (Paragraph [0048] “logger 106 to retrieve a set of events… in a specified interval (i.e., time range)” note here function call ties to trace events (as indicated earlier in the claim) and logger 106 contains the trace events which corresponds to function call), processing said trace events by a computerized rendering engine (Paragraph [0057] “a representation of the call stack or shadow stack may be displayed or otherwise presented to a user as part of user interface 140”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of for trace events which represent function calls, when more than one function call occurs within a given Paragraph [0001-0002]).
 
Neither Ecob nor Rao explicitly discloses to assign a color to each said trace event, which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions.
However, Hubbard discloses in an analogous computer system to assign a color to each said trace event (Paragraph [0035] “graph handler 310 to generate graph views (e.g., the view of the graph area 102 of FIGS. 1A, 1B, and 2), render graphical representations of phase log entries, metric data sets, and event log entries… the graph handler 310 also color-codes objects (e.g., phase bars, line plots, event markers, etc.) on the graph area 102”), which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions (Paragraph [0022] “displayed using alpha blending techniques so that they are relatively easily visible even at portions in which they overlap one another. For example, alpha blending may be used to .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of to assign a color to each said trace event as taught by Hubbard into the method of rendering frames of events as taught by Ecob. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of to assign a color to each said trace event to provide an efficient technique for analyzing the collected data acquired from information technology (IT) management solutions and thousands of servers and applications so that each data is visual for further analysis as suggested by Hubbard (paragraph [0001]).
 

Per claim 2:
The rejection of claim 1 is incorporated and further, Ecob does not explicitly discloses displaying a plurality of call stack graphs of a plurality of said threads.
However, Rao discloses in an analogous computer system displaying a plurality of call stack graphs of a plurality of said threads (Paragraph [0057] “a representation of the call stack or shadow stack may be displayed or otherwise presented to a user as part of user interface 140”; Paragraph [0126] “a multi-threaded debuggee program… each thread has a corresponding call graph and shadow stack. Logging and retrieval of events may be performed so that events of different threads”).


Per claim 3:
Ecob discloses:
3. (Original) A computer-implemented method for displaying a visualization of the execution history of a thread in a trace event stream, 
represented by one pixel-unit of execution on a display device (Paragraph [0581] “A stream of output pixels is to be generated by the rendering engine 610”; Paragraph [0581] “…a pixel #1 in a scan line… for that pixel #1, an S-buffer.sub.n is set populated with zeros…column of an S-buffer.sub.n-1 for the next pixel #2… next pixel #3, again the right-most column is copied from the S-buffer.sub.n and populated in the S-buffer.sub.n-1 in this case by ones”), 
processing said plurality of trace events by a computerized rendering engine to assign a first color to said pixel-unit of execution (Paragraph [0581] “stream of output pixels is to be generated by the rendering engine 610… Edge Processing Module 614 represents a display coordinate for which the required output color changes when produced”; Paragraph [0795] “Compositing Module 612 combines color values of z-level fills in order to generate output pixels”), 

execution history in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the displaying a visualization of the execution history.

Ecob does not explicitly disclose wherein when a plurality of trace events occur within a time range.
However, Rao discloses in an analogous computer system wherein when a plurality of trace events occur within a time range (Paragraph [0048] “logger 106 to retrieve a set of events… in a specified interval (i.e., time range)” note here function call ties to trace events (as indicated earlier in the claim) and logger 106 contains the trace events which corresponds to function call).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein when a plurality of trace events occur within a time range as taught by Rao into the method of rendering frames of events as taught by Ecob. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein when a plurality of trace events occur within a time range to provide an efficient technique for rendering trace events so that call traces are o analyzed in order to find problems, such as bugs or inefficiencies as suggested by (Paragraph [0001-0002]).

Neither Ecob nor Rao wherein said first color is associated with said plurality of trace events.
(Paragraph [0035] “graph handler 310 to generate graph views (e.g., the view of the graph area 102 of FIGS. 1A, 1B, and 2), render graphical representations of phase log entries, metric data sets, and event log entries… the graph handler 310 also color-codes objects (e.g., phase bars, line plots, event markers, etc.) on the graph area 102”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said first color is associated with said plurality of trace events as taught by Hubbard into the method of rendering frames of events as taught by Ecob. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said first color is associated with said plurality of trace events to provide an efficient technique for analyzing the collected data acquired from information technology (IT) management solutions and thousands of servers and applications so that each data is visual for further analysis as suggested by Hubbard (paragraph [0001]).

Per claim 4:
The rejection of claim 3 is incorporated and further, Eocb does not explicitly discloses displaying a plurality of trace event streams of a plurality of said threads
However, Rao discloses in an analogous computer system displaying a plurality of trace event streams of a plurality of said threads (Paragraph [0057] “a representation of the call stack or shadow stack may be displayed or otherwise user interface 140”; Paragraph [0126] “a multi-threaded debuggee program… each thread has a corresponding call graph and shadow stack. Logging and retrieval of events may be performed so that events of different threads”).
The feature of providing displaying a plurality of trace event streams of a plurality of said threads would be obvious for the reasons set forth in the rejection of claim 3.

Per claim 5:
The rejection of claim 3 is incorporated and further, neither Eocb nor Rao explicitly discloses wherein each of said plurality of trace events is associated with a color corresponding to its trace event, and wherein said first color is a blend of said colors corresponding to said trace events.
However, Hubbard discloses in an analogous computer system wherein each of said plurality of trace events is associated with a color corresponding to its trace event (Paragraph [0037] “FIG. 4, an example phase log entry format 400 includes an entry ID field 402, a process ID field 404, a start/stop indicator field 406, a date-time stamp field 408, and a color indicator field 410”), and wherein said first color is a blend of said colors corresponding to said trace events (Paragraph [0022] “displayed using alpha blending techniques so that they are relatively easily visible even at portions in which they overlap one another. For example, alpha blending may be used to combine a foreground color (e.g., a translucent foreground color) with a background color, which may, in some instances, produce a new, blended color”).



Per claim 8:
Ecob discloses:
8. (Original) A computer-implemented method for displaying a visualization of the execution history of a thread in a call stack graph, 
represented by one pixel-unit of execution on a display device (Paragraph [0581] “A stream of output pixels is to be generated by the rendering engine 610”; Paragraph [0581] “…a pixel #1 in a scan line… for that pixel #1, an S-buffer.sub.n is set populated with zeros…column of an S-buffer.sub.n-1 for the next pixel #2… next pixel #3, again the right-most column is copied from the S-buffer.sub.n and populated in the S-buffer.sub.n-1 in this case by ones”), 
processing said more than one function calls by a computerized rendering engine to assign a first color to said pixel-unit of execution (Paragraph [0581] “stream of output pixels is to be generated by the rendering engine 610… Edge Processing Module 614 represents a display coordinate for which the required output color changes when produced”; Paragraph combines color values of z-level fills in order to generate output pixels”).
The limitation regarding the displaying a visualization of the execution history in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the displaying a visualization of the execution history.

Ecob does not explicitly discloses wherein when a plurality of function calls occur within a given call stack level in a time range.
However, Rao discloses in an analogous computer system wherein when a plurality of function calls occur within a given call stack level in a time range (Paragraph [0048] “logger 106 to retrieve a set of events… in a specified interval (i.e., time range)” note here function call ties to trace events (as indicated earlier in the claim) and logger 106 contains the trace events which corresponds to function call).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein when a plurality of function calls occur within a given call stack level in a time range as taught by Rao into the method of rendering frames of events as taught by Ecob. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein when a plurality of function calls occur within a given call stack level in a time range to provide an efficient technique for rendering trace events so that call traces are o analyzed in order to find problems, such as bugs or inefficiencies as suggested by (Paragraph [0001-0002]).

Neither Eocb nor Rao explicitly disclose wherein said first color is associated with said plurality of function calls.
However, Hubbard discloses in an analogous computer system wherein said first color is associated with said plurality of function calls (Paragraph [0035] “graph handler 310 to generate graph views (e.g., the view of the graph area 102 of FIGS. 1A, 1B, and 2), render graphical representations of phase log entries, metric data sets, and event log entries… the graph handler 310 also color-codes objects (e.g., phase bars, line plots, event markers, etc.) on the graph area 102”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said first color is associated with said plurality of function calls as taught by Hubbard into the method of rendering frames of events as taught by Ecob. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said first color is associated with said plurality of function calls to provide an efficient technique for analyzing the collected data acquired from information technology (IT) management solutions and thousands of servers and applications so that each data is visual for further analysis as suggested by Hubbard (paragraph [0001]).

Per claim 9:
The rejection of claim 8 is incorporated and further, Ecob does not explicitly discloses displaying a plurality of call stack graphs of a plurality of said threads.
(Paragraph [0057] “a representation of the call stack or shadow stack may be displayed or otherwise presented to a user as part of user interface 140”; Paragraph [0126] “a multi-threaded debuggee program… each thread has a corresponding call graph and shadow stack. Logging and retrieval of events may be performed so that events of different threads”).
The feature of providing displaying a plurality of call stack graphs of a plurality of said threads would be obvious for the reasons set forth in the rejection of claim 8.

Per claim 10:
The rejection of claim 8 is incorporated and further, neither Ecob nor Rao explicitly discloses wherein each of said plurality of function calls is associated with a color corresponding to its function, and wherein said first color is a blend of said colors corresponding to said functions.
However, Hubbard discloses in an analogous computer system wherein each of said plurality of function calls is associated with a color corresponding to its function (Paragraph [0037] “FIG. 4, an example phase log entry format 400 includes an entry ID field 402, a process ID field 404, a start/stop indicator field 406, a date-time stamp field 408, and a color indicator field 410”), and wherein said first color is a blend of said colors corresponding to said functions (Paragraph [0022] “displayed using alpha blending techniques so that they are relatively easily visible even at portions in which they overlap one another. For example, .
The feature of providing wherein each of said plurality of function calls is associated with a color corresponding to its function, and wherein said first color is a blend of said colors corresponding to said functions would be obvious for the reasons set forth in the rejection of claim 8.


Claims 22-29 rejected under 35 U.S.C. 103 as being obvious over USPN 20100235815 to Maybee et al.
Per claim 22:
Maybee discloses:
22. (Original) A computer-implemented method to resize a first number of call stack graphs by a computerized rendering engine to fit within a first amount of space (Paragraph [0148] “the call stack segment box autosizes to fit the longest stack frame in the segment”) on a display device, comprising 
setting a graph size to a fraction of said first amount of space (Paragraph [0148] “when the user resizes the Multi Stack window or the call stack segments get large enough that they need more space than the window can afford, scrollbars appear for the window”).

resize a first number of call stack graphs by a computerized rendering engine to fit in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the resize a first number of call stack graphs by a computerized rendering engine to fit.

Maybee does not explicitly disclose wherein said fraction is one over said first number of call stack graphs. 
However, since consolidation of stack is performed to render the graph on the screen and thus the computation of consolidation is performed using the fraction of screen amount size over the call stack graphs that is wherein said fraction is one over said first number of call stack graphs (Paragraph [0098] “Consolidated Stack Tool displays 706 a merged stack view… presentation requires that many call stacks be traversed and the data rendered… Each node in the graph corresponds to a set of similar stack frames”). It is reasonable to conclude that it would be obvious to one of ordinary skill in the art that the Consolidated Stack Tool displays 706 tool having the determination to occupy screen space which allows the screen space to be displayed without losing any data and have visualization of call stacks of multiple threads or tasks in a single view (paragraph [0126]).  The system, of Maybee is therefore the Consolidated Stack Tool display which comes with the computation logic which further implements and satisfy the formal statements. 


Per claim 23:

23. (Original) The method of claim 22, wherein said first amount of space is predetermined (Paragraph [0005] “views can be displayed with the graph nodes for top-of-stack locations represented in the display above bottom-of-stack locations, or below bottom-of-stack locations, whichever the user specifies (i.e., predetermined)”).

Per claim 24:
Maybee discloses:
24. (Original) The method of claim 22, wherein said first amount of space is set manually by a user (Paragraph [0005] “views can be displayed with the graph nodes for top-of-stack locations represented in the display above bottom-of-stack locations, or below bottom-of-stack locations, whichever the user specifies”).

Per claim 25:
Maybee discloses:
25. (Original) The method of claim 22, wherein said first amount of space is set to allow for the deepest call stack that is visible on said display device when said first amount of space is set (Paragraph [0130] “the existing Call Stack window shows the call stack of a single Thread in a ListView, where each ListViewItem is a stack frame… options via the context menu in the Call Stack window, the user sees additional details per stack frame”).

Per claim 26:
The rejection of claim 22 is incorporated and further,  Maybee does not explicitly discloses wherein said first amount of space is set to be relative to the amount of space available on said display device.
However, Ecob discloses in an analogous computer system wherein said first amount of space is set to be relative to the amount of space available on said display device (Paragraph [0183] “the render space 337 and display space 338 are the same, i.e., the logical space 336 can be transformed directly to the display space 338”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said first amount of space is set to be relative to the amount of space available on said display device as taught by Ecob into the method of visual representation of multiple call stacks as taught by Maybee. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said first amount of space is set to be relative to the amount of space available on said display device to provide an efficient technique for having space the on the display device for rendering so that all data/graph are displayed as suggested by Ecob (paragraph [0005-0006]).
 

Per claim 27:

However, Ecob discloses in an analogous computer system wherein said first amount of space is set to be equal to the amount of space available on said display device (Paragraph [0657] “a run of pixels suitable for presentation on the output display device”).
The feature of providing wherein said first amount of space is set to be equal to the amount of space available on said display device would be obvious for the reasons set forth in the rejection of claim 26.

Per claim 28:
The rejection of claim 22 is incorporated and further, Maybee does not explicitly disclose wherein said first amount of space is set to be equal to a portion of the amount of space available on said display device.
However, Ecob discloses in an analogous computer system wherein said first amount of space is set to be equal to a portion of the amount of space available on said display device (Paragraph [0657] “a run of pixels suitable for presentation on the output display device”).
The feature of providing wherein said first amount of space is set to be equal to a portion of the amount of space available on said display device would be obvious for the reasons set forth in the rejection of claim 26.

Per claim 29:
Maybee disclose: 
29. (Original) The method of claim 24, wherein said call stack graph is displayed using less space on said display device by collapsing a subset of the call stack levels until the call stack graph fits in the available space (Paragraph [0130] “the Call Stack window collapses the non-user code into one frame”).

Allowable Subject Matter
Claim 6-7, 11-12 and 30-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Appellants’ arguments filed 09/08/2021 have been fully considered but they are moot in view of new art of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or  TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193